UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6273



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GEROLD LEE DAVIS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood.   G. Ross Anderson, Jr., District
Judge. (CR-93-429)


Submitted:   October 18, 2001              Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerold Lee Davis, Appellant Pro Se.   Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerold Lee Davis seeks to appeal the district court’s order

denying relief on his motion to modify his sentence.      We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. United States v. Davis, No. CR-93-429 (D.S.C. Jan.

25, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2